Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 2, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147522(56)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 147522                                        Justices
  In re AJR, Minor.                                                  COA: 312100
                                                                     Kent CC Family Division:
                                                                     12-024817-AY
  ______________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  to file his brief on appeal is GRANTED. The brief will be accepted as timely filed if
  filed on or before February 3, 2014.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 2, 2014
                                                                                Clerk